COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


VENESA WALKER-DUNCAN
                                                                  MEMORANDUM OPINION*
v.      Record No. 1752-03-1                                           PER CURIAM
                                                                     JANUARY 20, 2004
GARY ALLEN DUNCAN


                FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                               H. Thomas Padrick, Jr., Judge

                  (Jack E. Ferrebee; Hofheimer/Ferrebee, P.C., on brief), for appellant.

                  No brief for the appellee or the Guardian ad litem for the minor
                  children.


        Venesa Walker-Duncan (appellant) contends the “trial court’s imposition of its contempt

powers, including the threat of incarceration,” in order to satisfy appellant’s debt to the guardian ad

litem “contravene[d] the United States Constitution, Amendment XIII” and “was an abuse of

discretion in light of its initial ruling that it would enter judgment against Walker-Duncan.”

Upon reviewing the record and opening brief, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

                                              Background

        By order dated February 16, 2001, the trial judge appointed Shawn Salyer to act as

guardian ad litem for appellant’s three minor children during a lengthy and contentious custody

dispute between appellant and her husband. The guardian ad litem filed a report on May 24, 2002

and an itemized bill on August 27, 2002, detailing her services. Appellant had paid $550 toward the

guardian ad litem fee. In August 2002, the trial judge ordered “that the cost of the Guardian Ad

        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Litem shall be equally paid by the parties, 50/50, within 90 days hereof.” On November 12,

2002, the guardian ad litem filed a motion seeking payment of her fee.

        At the December 20, 2002 hearing on the motion, the guardian ad litem told the trial judge

that she submitted the bill to appellant “some time ago.” Appellant’s attorney complained about the

guardian ad litem’s performance and recommendations and argued as follows:

                       Your Honor, our position is that the guardian ad litem
                should not be paid by [appellant]. If anybody should pay a fee, it
                should be [appellant’s husband].

                        It would be totally inequitable, unfair, unjust to force her to
                pay for something that she – that – that there’s no demonstrable
                benefit for these kids to have had to begin with through this – the
                guardian ad litem, with all due respect to Ms. Salyer.

                        But if – if the Court believes that she’s entitled to be paid
                for her time, it certainly shouldn’t be [appellant] who’s financially
                ruined as a result of the – the positions that Ms. Salyer took in the
                face of evidence that – that her position was – was erroneous.

        Appellant’s husband’s attorney argued that “[t]his was a long . . . and hard-fought case,

and [the guardian ad litem] hung in there.” He indicated that “[t]he bill is reasonable” and said

appellant’s husband intended to pay half the fee.

        The trial judge found that the guardian ad litem remained involved throughout the

litigation and “did her job.” Commenting upon the large amount of “time involved in dealing

with this case,” the judge indicated he was “surprised the bill is . . . as small as it is.” Finding

that the guardian ad litem “did a good job” and was entitled to her fee, the judge ruled that “each

party pay one-half of the guardian ad litem fee” and that he would “grant judgment” if the fee

was not paid within thirty days. The order, entered on February 14, 2003, required appellant “to

pay said amount within 30 days from the date of the hearing, or, on or before January 20, 2003.”

        The guardian ad litem filed a petition for appellant to show cause why she should not be

held in contempt of court for violating the order to pay her portion of the fee within thirty days. At

                                                 -2-
the hearing on the petition, appellant’s attorney argued that the trial judge should enter a judgment

against appellant rather than use his contempt power. Appellant’s attorney argued that appellant

“doesn’t have resources to pay,” and appellant testified that she provides care to her mother, who

pays her “about a thousand dollars a month.” Appellant’s attorney further contended that an order

of civil contempt would violate the Thirteenth Amendment’s proscription against “involuntary

servitude, peonage.”

        At the hearing and in an opinion letter dated March 20, 2003, the trial judge reviewed the

lengthy history surrounding this case and the extensive services rendered by the guardian ad litem.

The judge found that appointing a guardian ad litem “was essential in this case” as the parties

continuously furthered “their self-interest and disregard[ed] the best interest of their children.” The

trial judge also found that appellant “has the ability to pay as many as four attorneys, . . . has the

ability to pay the Guardian ad Litem fee,” and “has, without legal justification or excuse, failed to

obey the decree.” The trial judge ruled that appellant was in civil contempt and “may purge such

contempt by paying the total sum due” or by making monthly payments.

                                     Thirteenth Amendment Claim

        The Thirteenth Amendment to the Constitution of the United States provides: “Neither

slavery nor involuntary servitude, except as a punishment for crime whereof the party shall have

been duly convicted, shall exist within the United States, or any place subject to their

jurisdiction.”

        In support of her theory that the judge’s order violates the Thirteenth Amendment

appellant cites Wright v. Matthews, 209 Va. 246, 163 S.E.2d 158 (1968), and argues that a judge

may not incarcerate a citizen for failing to pay the costs of court. In that case, Wright sought a

writ of habeas corpus after he had served his sentences, alleging the state refused to release him

from incarceration solely because he failed to pay the costs of his criminal prosecution. Id. at

                                                   -3-
246-47, 163 S.E.2d at 158-59. The Supreme Court of Virginia held that “[c]osts assessed against

a person who has been convicted of a crime are not part of his punishment for the crime.” Id. at

248, 163 S.E.2d at 160. Therefore, the Supreme Court ruled that Wright’s continued

confinement after serving his sentences “constitute[d] involuntary servitude,” which was

“proscribed by the Thirteenth Amendment.” Id.

        Unlike Wright, appellant was not a criminal defendant. Appellant was a civil litigant in a

contentious and complex custody and visitation dispute. “In those contested custody cases where

the trial judge finds that the best interests of the child are not adequately protected by the parties,

appointment of a guardian ad litem for the child is appropriate.” Verrocchio v. Verrocchio, 16
Va. App. 314, 322, 429 S.E.2d 482, 487 (1993).

                Whether to award attorney’s fees “is a matter submitted to the
                sound discretion of the trial court and is reviewable on appeal only
                for an abuse of discretion.” The decision to apportion guardian
                fees between both parties or to one party alone also involves a
                matter within the chancellor’s discretion. Because each case
                presents its own unique set of equities, principles of appellate
                review steer clear of inflexible rules and focus instead on
                “reasonableness under all the circumstances.”

Kane v. Szymczak, 41 Va. App. 365, 375, 585 S.E.2d 349, 354 (2003) (citations omitted); see

also Verrocchio, 16 Va. App. at 322, 429 S.E.2d at 487 (“Indivisible from the power of

appointment is the associated power equitably to apportion the fees and expenses of the guardian

ad litem as costs to the parties.”).

        In civil litigation, “the trial court ‘“has the authority to hold [an] offending party in

contempt for acting in bad faith or for willful disobedience of its order.”’” Commonwealth ex.

rel. Graham v. Bazemore, 32 Va. App. 451, 455, 528 S.E.2d 193, 195 (2000) (citations omitted).

“In a show cause hearing, the moving party need only prove that the offending party failed to

comply with an order of the trial court.” Alexander v. Alexander, 12 Va. App. 691, 696, 406



                                                  -4-
S.E.2d 666, 669 (1991). “The offending party then has the burden of proving justification for his

or her failure to comply.” Id.

        Upon a finding of contempt, a trial judge has discretionary power to enforce decrees of

the court.

                   Courts are clothed with power and charged with the duty of
                maintaining the dignity of the law. Decrees are mandates of the
                courts and courts must have power to enforce them if organized
                society is to be maintained. The degree of punishment for
                contempt is within the sound discretion of the trial court.

Local 333B, United Marine Div. v. Commonwealth, 193 Va. 773, 786, 71 S.E.2d 159, 167

(1952). “A trial court’s determination of matters within its own discretion is reversible on appeal

only for abuse of that discretion . . . and a trial court’s decision will not be set aside unless

plainly wrong or without evidence to support it.” Goldhammer v. Cohen, 31 Va. App. 728,

734-35, 525 S.E.2d 599, 602 (2000).

        The trial judge properly employed his equitable powers to appoint a guardian ad litem,

which he found essential to protect the best interests of the children. See Verrocchio, 16
Va. App. at 322, 429 S.E.2d at 487. The trial judge found that this was a lengthy dispute in

which appellant retained several attorneys and law firms and filed a multitude of documents,

motions and objections. Acknowledging his familiarity with the issues and the parties, the trial

judge balanced appellant’s argument that she could not afford to pay her share of the fee with

appellant’s fervent criticism of the guardian ad litem’s recommendations, her expressed intention

not to pay the fee, and appellant’s attorney’s avowal that appellant expended over $100,000 to

rectify alleged errors caused by the report and recommendations.

        The record supports the trial judge’s findings that the services of a guardian ad litem were

required in this case and that appellant acted in contempt of the order requiring her to pay her share




                                                  -5-
of the guardian’s fee. Accordingly, the trial judge did not abuse his discretion or violate the

Thirteenth Amendment in finding appellant in contempt.

                                          Abuse of Discretion

        In a one-sentence argument, appellant contends “the trial court abused its discretion in

abandoning its original decision to enter a judgment against [her] and thereafter invoking its

contempt powers to punish [her] for reasons extraneous to the payment of the guardian ad litem’s

fees.” The record does indicate that at the December 20, 2002 hearing, the trial judge

contemplated granting a judgment to appellee if appellant failed to pay the fee. Addressing the

reference to issuing a judgment, the trial judge later indicated that he did not “intend[] to say that.”

Significantly, the order the trial judge entered did not provide for a judgment to be issued.

                         “It is the firmly established law of this Commonwealth that
                a trial court speaks only through its written orders.” We further
                acknowledge, as has the Court of Appeals of Virginia, the general
                principle that trial courts have the authority to interpret their own
                orders. “Furthermore, when construing a lower court’s order, a
                reviewing court should give deference to the interpretation adopted
                by the lower court.”

Fredericksburg Constr. Co. v. J.W. Wyne Excavating, 260 Va. 137, 143-44, 530 S.E.2d 148, 152

(2000) (citations omitted).

        Absent an order reflecting that a judgment would be entered if appellant failed to pay, we

cannot say the trial judge abused his discretion in finding that appellant had no right to have a

judgment entered in lieu of contempt.

        For these reasons, we summarily affirm the trial judge’s contempt order.

                                                                                                Affirmed.




                                                  -6-